Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 1 of 10




                        EXHIBIT GG

            HFD CBA 2011-2014,
       HOU00000347-349, 351-353, 387-389
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 2 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 3 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 4 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 5 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 6 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 7 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 8 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 9 of 10
Case 4:18-cv-00644 Document 64-17 Filed on 11/18/19 in TXSD Page 10 of 10
